          Case 1:21-cv-10065-ADB Document 2 Filed 01/13/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                 )      Civil Action No. 1:21-cv-10065
     GREENROOTS, INC. and                        )
     CONSERVATION LAW                            )      COMPLAINT FOR
     FOUNDATION,                                 )      DECLARATORY AND
                                                 )      INJUNCTIVE RELIEF
     Plaintiffs,                                 )
                                                 )
     v.                                          )
                                                 )
     UNITED STATES                               )
     ENVIRONMENTAL                               )
     PROTECTION AGENCY and                       )
     ANDREW WHEELER,                             )
     Administrator of the Environmental          )
     Protection Agency, in his official          )
     capacity,                                   )
                                                 )
     Defendants.


                   NOTICE OF APPEARANCE OF JOSHUA M. DANIELS

       Consistent with Local Rules 83.5.2(a) and 83.5.3(e)(2) of the Rules of this Court, please

enter the appearance of Joshua M. Daniels as counsel of record for Plaintiff GreenRoots, Inc. in

the above-captioned matter.

Dated: January 13, 2021
                                                     Respectfully submitted,


                                                     /s/ Joshua M. Daniels
                                                     Joshua M. Daniels
                                                     The Law Office of Joshua M. Daniels
                                                     P.O. Box 300765
                                                     Jamaica Plain, MA 02130
                                                     Tel: (617) 942-2190
                                                     Fax: (617) 507-6570
                                                     jdaniels@danielappeals.com

                                                     Attorney for GreenRoots, Inc.
          Case 1:21-cv-10065-ADB Document 2 Filed 01/13/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

I certify that this document filed on January 13, 2021through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).


                                                      /s/ Joshua M. Daniels
                                                      Joshua M. Daniels
